Case
Case 1:02-at-06000-UN
     1:20-cv-01223-CCCDocument
                        Document
                               652
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 11 of
                                                          of 32
                                                             32
Case
Case 1:02-at-06000-UN
     1:20-cv-01223-CCCDocument
                        Document
                               652
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 22 of
                                                          of 32
                                                             32
           Case
           Case 1:02-at-06000-UN
                1:20-cv-01223-CCCDocument
                                   Document
                                          652
                                            1 Filed
                                              Filed 07/16/20
                                                    07/16/20 Page
                                                             Page 33 of
                                                                     of 32
                                                                        32



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 RACHEL H. SCARPATO,                              )
                                                  )
                           Plaintiff,             )
                                                  )
 v.                                               ) Case No.:
                                                  )
 DENTSPLY SIRONA, INC.,                           )
                                                  )
                           Defendant.             )


                                        NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332(a), 1441(a) and (b), and 1446, Defendant Dentsply Sirona,

Inc. (“Dentsply”) invokes this Court’s jurisdiction and removes the above-entitled case from the

Court of Common Pleas of York County, Pennsylvania, to the United States District Court for the

Middle District of Pennsylvania. In support of this Notice of Removal, Dentsply states as follows:

         1.        On July 24, 2020, Plaintiff commenced a civil action denominated as Rachel H.

Scarpato v. Dentsply Sirona, Inc., Case No. 2020-SU-001371, in the Court of Common Pleas of

York County, Pennsylvania.

         2.        The Court of Common Pleas of York County, Pennsylvania issued a Notice to

Defend on June 24, 2020. Plaintiff then served a copy of the Notice to Defend and Complaint on

Dentsply on June 25, 2020. As required by 28 U.S.C. §1446(b), copies of the Notice to Defend,

Complaint, and other related court documents served upon Dentsply, which constitute all the

process, pleadings, and orders in this case to date, are attached as Exhibit A. The Complaint is

included at pages 2 through 18 of Exhibit A and will be referred to throughout as the “Complaint.”




                                                 1
HB: 4846-6409-2866.2
           Case
           Case 1:02-at-06000-UN
                1:20-cv-01223-CCCDocument
                                   Document
                                          652
                                            1 Filed
                                              Filed 07/16/20
                                                    07/16/20 Page
                                                             Page 44 of
                                                                     of 32
                                                                        32



         3.        In the Complaint, Plaintiff alleges two causes of action against Dentsply: (1) breach

of contract; and (2) violation of the Pennsylvania Wage Payment and Collection Law (“WPCL”).

Exhibit A, Complaint at ¶¶ 32-47.

         4.        This Notice of Removal is timely under 28 U.S.C. § 1446(b) because less than thirty

(30) days have elapsed since the service date of the initial pleading on Dentsply and it is less than

one year after commencement of this action.

         5.        The United States District Court for the Middle District of Pennsylvania is the

appropriate venue for removal of Plaintiff’s state court action pursuant to 28 U.S.C. § 1441, which

permits any civil action brought in any state court in which the District Courts of the United States

have original jurisdiction to be removed to the District Court of the United States for the district

and division embracing the place where the state court action is pending.

         6.        This Court has original jurisdiction of this action pursuant to 28 U.S.C. § 1332, and

the action is removable pursuant to 28 U.S.C. § 1441, because there is complete diversity of

citizenship between Plaintiff and Dentsply and the amount in controversy exceeds the sum of

$75,000, exclusive of interest and costs.

                                   DIVERSITY OF CITIZENSHIP

         7.        Upon information and belief, Plaintiff is an individual residing in the State of

Pennsylvania and is therefore a citizen of Pennsylvania for purposes of 28 U.S.C. §§ 1332 and

1441. See Exhibit A, Complaint at ¶ 1.

         8.        For purposes of diversity jurisdiction, a corporation is a citizen of any state where

it is incorporated and where its principal place of business is located. 28 U.S.C. § 1332(c).

         9.        A corporation’s principal place of business is determined by the “nerve center” test,

which looks to where the corporation maintains its corporate headquarters and where the

                                                     2
HB: 4846-6409-2866.2
           Case
           Case 1:02-at-06000-UN
                1:20-cv-01223-CCCDocument
                                   Document
                                          652
                                            1 Filed
                                              Filed 07/16/20
                                                    07/16/20 Page
                                                             Page 55 of
                                                                     of 32
                                                                        32



corporation’s officers direct, control, and coordinate the corporation’s activities. Hertz Corp. v.

Friend, 559 U.S. 77, 90-94 (2010).

         10.           Dentsply is a corporation incorporated in the State of Delaware. See Exhibit B,

Declaration of Syed Rehan Ashraf (“Ashraf Decl.”) at ¶ 4.

         11.       Dentsply’s home office is in Charlotte, North Carolina, where its high-level officers

direct, control, and coordinate Dentsply’s activities. See Exhibit B, Ashraf Decl. at ¶ 5.

         12.       As a result, Dentsply is a citizen of Delaware and North Carolina for purposes of

28 U.S.C. §§ 1332 and § 1441.

         13.       Because Plaintiff is a citizen of Pennsylvania and Dentsply is a citizen of Delaware

and North Carolina, there is complete diversity of citizenship between Plaintiff and Dentsply for

purposes of 28 U.S.C. § 1332(a)(1).

                                      AMOUNT IN CONTROVERSY

         14.       Section 1332(a) requires that the amount in controversy in diversity actions exceed

$75,000, exclusive of interest and costs. See 28 U.S.C. § 1332(a). To demonstrate that the

jurisdictional amount has been met, a removing party need only show that it is more likely than

not that the amount in controversy exceeds $75,000. 28 U.S.C. § 1446(c)(2)(B) (“[R]emoval of

the action is proper on the basis of an amount in controversy . . . if the district court finds, by the

preponderance of the evidence, that the amount in controversy exceeds [$75,000].”).

         15.       The amount in controversy is measured by a reasonable reading of the value of the

rights being litigated as set forth in the plaintiff’s complaint. Werwinski v. Ford Motor Co., 286

F.3d 661, 666 (3d Cir. 2002).




                                                      3
HB: 4846-6409-2866.2
           Case
           Case 1:02-at-06000-UN
                1:20-cv-01223-CCCDocument
                                   Document
                                          652
                                            1 Filed
                                              Filed 07/16/20
                                                    07/16/20 Page
                                                             Page 66 of
                                                                     of 32
                                                                        32



         16.       While Dentsply denies Plaintiff’s factual allegations and denies Plaintiff is entitled

to any of the relief sought, Plaintiff has put into controversy an amount that is more likely than not

in excess of $75,000, exclusive of interest and costs.1

         17.       In the Complaint Plaintiff does not request a specific amount in damages, but

alleges that her damages exceed $50,000 and seeks damages in an “amount equal to the value of

the Restricted Share Unit payout, plus interest, costs, and such other relief as this Court deems

proper” for each count, plus 25% liquidated damages, and attorneys’ fees, for Count II. See Exhibit

A, Complaint at ¶¶ 32-39 (WHEREFORE clause for Count I); and 40-47 (WHEREFORE clause

for Count II). Accordingly, the Complaint purports to place at least $75,000 in controversy.

         Damages Alleged in Count I

         18.       In Count I of the Complaint, which alleges breach of contract, Plaintiff alleges that

she has suffered damages equal to the value of the Restricted Share Unit Award, plus pre-judgment

interest as a result of Dentsply’s breach of the Grant Agreement. See Exhibit A, Complaint at ¶ 38.

         19.       Plaintiff alleges that Dentsply breached the Grant Agreement when it declined to

pay her a Restricted Share Unit Award and that her damages exceed $50,000. See Exhibit A,

Complaint at ¶¶ 37, 39.

         20.       Thus, the total amount in controversy for Count I is at least $50,000.

         Damages Alleged in Count II

         21.       In Count II, which alleges a violation of the WPCL, Plaintiff alleges that she is

entitled to liquidated damages in an amount equal to 25% of the total wages that remain due to


1
 This Notice of Removal discusses the nature and amount of the damages placed at issue in the
Complaint. Dentsply’s references to specific damage amounts are provided solely for the purposes
of establishing that the amount in controversy is more likely than not in excess of $75,000.
Dentsply maintains that each of Plaintiff’s claims is without merit, Plaintiff is not entitled to the
Restricted Share Unit Award, and Dentsply is not liable to Plaintiff.
                                                4
HB: 4846-6409-2866.2
           Case
           Case 1:02-at-06000-UN
                1:20-cv-01223-CCCDocument
                                   Document
                                          652
                                            1 Filed
                                              Filed 07/16/20
                                                    07/16/20 Page
                                                             Page 77 of
                                                                     of 32
                                                                        32



her, which wages include the Restricted Share Unit Award. See Exhibit A, Complaint at ¶¶ 44,

46.

         22.       Plaintiff alleges that Dentsply violated the WPCL by declining to pay the Restricted

Share Unit Award to her. See Exhibit A, Complaint at ¶¶ 41-47.

         23.       Assuming Plaintiff seeks to recover damages in excess of $50,000 for the alleged

unpaid Restricted Share Unit Award, the alleged liquidated damages to which Plaintiff claims she

would be entitled for Dentsply’s alleged violation of the WPCL would be at least $12,500.

         24.       Plaintiff also seeks attorneys’ fees under the WPCL. See Exhibit A, Complaint at

¶ 47.

         25.       “[I]n calculating the amount in controversy, [courts] must consider potential

attorney's fees.” Minissale v. State Farm Fire & Cas. Co., 988 F. Supp. 472, 476 (E.D. Pa. 2013)

(quoting Suber v. Chrysler Corp., 104 F.3d 578, 585 (3d Cir.1997)); see also Mo. State Life Ins.

Co. v. Jones, 290 U.S. 199, 202 (1993) (potential attorneys’ fees should be considered in

determining whether the amount in controversy in a diversity action exceeds the jurisdictional

threshold).

         26.       Courts have upheld significant attorneys’ fees awards in cases under the WPCL.

See, e.g., Ambrose v. Citizens Nat’l Bank of Evans City, 5 A.3d 413 (Pa. 2010) (affirming

attorneys’ fee award of $152,049 on WPCL claim where employee recovered $72,105).

         27.       Here, the Court should consider at least $25,000 in attorneys’ fees for purposes of

determining the amount in controversy for establishing jurisdiction.

         28.       Thus, the total amount in controversy for Count II is at least $37,500.




                                                    5
HB: 4846-6409-2866.2
           Case
           Case 1:02-at-06000-UN
                1:20-cv-01223-CCCDocument
                                   Document
                                          652
                                            1 Filed
                                              Filed 07/16/20
                                                    07/16/20 Page
                                                             Page 88 of
                                                                     of 32
                                                                        32



         Total Amount in Controversy

         29.       In sum, Plaintiff’s claims for damages place at least $87,500 in controversy and

therefore satisfy the statutory amount in controversy of $75,000 for diversity jurisdiction.

                                             CONCLUSION

         30.       The parties are completely diverse and Plaintiff’s claims place more than $75,000

in controversy. For those reasons, this case is properly removed to this Court under 28 U.S.C. §§

1332(a) and 1441.

         31.       In the event this Court has a question regarding the propriety of this Notice of

Removal, Dentsply requests that the Court issue an Order to Show Cause so that Dentsply may

have an opportunity to more fully brief the Court on the basis for this removal.

         32.       Dentsply reserves the right to amend or supplement this Notice of Removal.

         33.       By filing this Notice of Removal, Dentsply does not waive any defenses that may

be available.

         34.       Upon filing this Notice of Removal, Dentsply will provide written notice to Plaintiff

and file a copy of this Notice of Removal with the Clerk of the Court of Common Pleas of York

County, Pennsylvania.

                                                         Respectfully submitted,

                                                         MARGOLIS EDELSTEIN



                                                         BY:
                                                                 CHRISTOPHER A. TINARI
                                                                 Attorney No. 74277
                                                                 The Curtis Center – Suite 400E
                                                                 170 S. Independence Mall W.
                                                                 Philadelphia, PA 19106-3337
                                                                 Phone: 215-931-5895
                                                                 Fax: 215-922-1772
                                                     6
HB: 4846-6409-2866.2
              Case
              Case 1:02-at-06000-UN
                   1:20-cv-01223-CCCDocument
                                      Document
                                             652
                                               1 Filed
                                                 Filed 07/16/20
                                                       07/16/20 Page
                                                                Page 99 of
                                                                        of 32
                                                                           32



                                   CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies the foregoing was filed via the Court’s CM/ECF System
on this 16th day of July, 2020, and served via U.S. Mail upon:

       Justin Tomevi
       Barley Snyder
       100 East Market Street
       York, PA 17401
       Telephone: (717) 846-8888
       Attorneys for Plaintiff


                                                      MARGOLIS EDELSTEIN



                                                      BY:
                                                             CHRISTOPHER A. TINARI
                                                             Attorney No. 74277
                                                             The Curtis Center – Suite 400E
                                                             170 S. Independence Mall W.
                                                             Philadelphia, PA 19106-3337
                                                             Phone: 215-931-5895
                                                             Fax: 215-922-1772




                                                  7
   HB: 4846-6409-2866.2
          Case
          Case 1:02-at-06000-UN
               1:20-cv-01223-CCCDocument
                                  Document
                                         652
                                           1 Filed
                                             Filed 07/16/20
                                                   07/16/20 Page
                                                            Page 10
                                                                 10 of
                                                                    of 32
                                                                       32



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 RACHEL H. SCARPATO,                              )
                 Plaintiff,                       )
                                                  )
 v.                                               ) Case No.:
                                                  )
 DENTSPLY SIRONA, INC.,                           )
                Defendant.                        )

                                    NOTICE TO PLAINTIFF

TO:      Justin Tomevi
         Barley Snyder
         100 East Market Street
         York, PA 17401

         PLEASE TAKE NOTICE that Defendant Dentsply Sirona, Inc. has filed a Notice of

Removal in the United States District Court for the Middle District of Pennsylvania for removal

of an action now pending in the Court of Common Pleas of York County, Pennsylvania, entitled

Rachel H. Scarpato v. Dentsply Sirona, Inc., Case No. 2020-SU-001371.

         FURTHER TAKE NOTICE that Defendant has at the same time filed with the United

States District Court for the Middle District of Pennsylvania a copy of the state court file in this

case.

         A copy of the Notice of Removal is being mailed to you with this Notice to Plaintiff and is

thus served upon you.

                                                      MARGOLIS EDELSTEIN



                                                      BY:
                                                              CHRISTOPHER A. TINARI
                                                              Attorney No. 74277
                                                              The Curtis Center – Suite 400E
                                                              170 S. Independence Mall W.
                                                              Philadelphia, PA 19106-3337
                                                              Phone: 215-931-5895
                                                              Fax: 215-922-1772
                                                  1
HB: 4818-0497-6834.1
             Case
             Case 1:02-at-06000-UN
                  1:20-cv-01223-CCCDocument
                                     Document
                                            652
                                              1 Filed
                                                Filed 07/16/20
                                                      07/16/20 Page
                                                               Page 11
                                                                    11 of
                                                                       of 32
                                                                          32



                                   CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies the foregoing was filed via the Court’s CM/ECF System
on this 16th day of July, 2020, and served via U.S. Mail upon:

       Justin Tomevi
       Barley Snyder
       100 East Market Street
       York, PA 17401
       Telephone: (717) 846-8888
       Attorneys for Plaintiff

                                                      MARGOLIS EDELSTEIN



                                                      BY:
                                                             CHRISTOPHER A. TINARI
                                                             Attorney No. 74277
                                                             The Curtis Center – Suite 400E
                                                             170 S. Independence Mall W.
                                                             Philadelphia, PA 19106-3337
                                                             Phone: 215-931-5895
                                                             Fax: 215-922-1772




                                                  2
   HB: 4818-0497-6834.1
          Case
          Case 1:02-at-06000-UN
               1:20-cv-01223-CCCDocument
                                  Document
                                         652
                                           1 Filed
                                             Filed 07/16/20
                                                   07/16/20 Page
                                                            Page 12
                                                                 12 of
                                                                    of 32
                                                                       32



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 RACHEL H. SCARPATO,                             )
                                                 )
                         Plaintiff,              )
                                                 )
 v.                                              ) Case No.:
                                                 )
 DENTSPLY SIRONA, INC.,                          )
                                                 )
                         Defendant.              )


                         CORPORATE DISCLOSURE STATEMENT

         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Dentsply Sirona,

Inc. (“Dentsply”) makes the following disclosure:

         Dentsply has no parent corporation, and no publicly-held corporation owns more than 10%

of Dentsply Sirona, Inc.’s stock.

         Dentsply will promptly file a supplemental statement upon any change in the information

provided herein.

 DATED: July 16, 2020                               Respectfully submitted,

                                                    MARGOLIS EDELSTEIN

                                                    By: /s/ Christopher Tinari
                                                       Christopher Tinari
                                                       Attorney No. 74277
                                                       The Curtis Center
                                                       170 S. Independence Mall W., Suite 400E
                                                       Philadelphia, PA 19106-3337
                                                       Phone: 215-931-5808
                                                       Fax: 215-922-1772

                                                     Attorneys for Defendant




                                                1
HB: 4834-7280-2754.1
             Case
             Case 1:02-at-06000-UN
                  1:20-cv-01223-CCCDocument
                                     Document
                                            652
                                              1 Filed
                                                Filed 07/16/20
                                                      07/16/20 Page
                                                               Page 13
                                                                    13 of
                                                                       of 32
                                                                          32



                                   CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies the foregoing was filed via the Court’s CM/ECF System
on this 15th day of July, 2020, and served via U.S. Mail upon:

       Justin Tomevi
       Barley Snyder
       100 East Market Street
       York, PA 17401
       Telephone: (717) 846-8888
       Attorneys for Plaintiff


                                                      /s/ Christopher Tinari




                                                  2
   HB: 4834-7280-2754.1
Case
Case 1:02-at-06000-UN
     1:20-cv-01223-CCCDocument
                        Document
                               652
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 14
                                                       14 of
                                                          of 32
                                                             32
Case
Case 1:02-at-06000-UN
     1:20-cv-01223-CCCDocument
                        Document
                               652
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 15
                                                       15 of
                                                          of 32
                                                             32
Case
Case 1:02-at-06000-UN
     1:20-cv-01223-CCCDocument
                        Document
                               652
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 16
                                                       16 of
                                                          of 32
                                                             32
Case
Case 1:02-at-06000-UN
     1:20-cv-01223-CCCDocument
                        Document
                               652
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 17
                                                       17 of
                                                          of 32
                                                             32
Case
Case 1:02-at-06000-UN
     1:20-cv-01223-CCCDocument
                        Document
                               652
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 18
                                                       18 of
                                                          of 32
                                                             32
Case
Case 1:02-at-06000-UN
     1:20-cv-01223-CCCDocument
                        Document
                               652
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 19
                                                       19 of
                                                          of 32
                                                             32
Case
Case 1:02-at-06000-UN
     1:20-cv-01223-CCCDocument
                        Document
                               652
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 20
                                                       20 of
                                                          of 32
                                                             32
Case
Case 1:02-at-06000-UN
     1:20-cv-01223-CCCDocument
                        Document
                               652
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 21
                                                       21 of
                                                          of 32
                                                             32
Case
Case 1:02-at-06000-UN
     1:20-cv-01223-CCCDocument
                        Document
                               652
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 22
                                                       22 of
                                                          of 32
                                                             32
Case
Case 1:02-at-06000-UN
     1:20-cv-01223-CCCDocument
                        Document
                               652
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 23
                                                       23 of
                                                          of 32
                                                             32
Case
Case 1:02-at-06000-UN
     1:20-cv-01223-CCCDocument
                        Document
                               652
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 24
                                                       24 of
                                                          of 32
                                                             32
Case
Case 1:02-at-06000-UN
     1:20-cv-01223-CCCDocument
                        Document
                               652
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 25
                                                       25 of
                                                          of 32
                                                             32
Case
Case 1:02-at-06000-UN
     1:20-cv-01223-CCCDocument
                        Document
                               652
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 26
                                                       26 of
                                                          of 32
                                                             32
Case
Case 1:02-at-06000-UN
     1:20-cv-01223-CCCDocument
                        Document
                               652
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 27
                                                       27 of
                                                          of 32
                                                             32
Case
Case 1:02-at-06000-UN
     1:20-cv-01223-CCCDocument
                        Document
                               652
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 28
                                                       28 of
                                                          of 32
                                                             32
Case
Case 1:02-at-06000-UN
     1:20-cv-01223-CCCDocument
                        Document
                               652
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 29
                                                       29 of
                                                          of 32
                                                             32
Case
Case 1:02-at-06000-UN
     1:20-cv-01223-CCCDocument
                        Document
                               652
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 30
                                                       30 of
                                                          of 32
                                                             32
Case
Case 1:02-at-06000-UN
     1:20-cv-01223-CCCDocument
                        Document
                               652
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 31
                                                       31 of
                                                          of 32
                                                             32
Case
Case 1:02-at-06000-UN
     1:20-cv-01223-CCCDocument
                        Document
                               652
                                 1 Filed
                                   Filed 07/16/20
                                         07/16/20 Page
                                                  Page 32
                                                       32 of
                                                          of 32
                                                             32
